[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              FEB 02, 2010
                                 No. 09-11615                  JOHN LEY
                           _______________________           ACTING CLERK


                    D. C. Docket No. 07-02197-CV-T-30-EAJ

ERIC EHMANN,


                                                                  Plaintiff-Appellee,

                                     versus

CONTINENTAL CASUALTY COMPANY,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 2, 2010)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Continental Casualty Company appeals from an adverse summary judgment

granting Eric Ehmann’s claim for long-term disability benefits under an employee
welfare benefit plan sponsored by Ehmann’s employer, Georgia Pacific Corp., and

administered by Continental. Because we find the suit is time-barred, we reverse

and render a judgment in favor of Continental.

      The benefit plan provides in relevant part as follows:

Legal Actions
      No legal action of any kind may be filed against Us:
      1.     within the 60 days after proof of Disability has been given; or
      2.     more than 3 years after proof of Disability must be filed, unless the
      law in the state where You live allows a longer period of time.

      Even if we agree with Ehmann that Florida’s five-year statute of limitations

period for written contracts is the appropriate time period in which he had to file

his federal suit, the suit is untimely. Under Florida law, the time from which the

statute of limitations begins to run is the date “when the last element constituting

the cause of action occurs.” Fla. Stat. § 95.031(1). Continental argues, and we

agree, that this event occurred on August 13, 2002 when it notified Ehmann in

writing of the denial of his administrative appeal explaining that, “You have

exhausted all administrative remedies offered by the appeals process. This

decision is final and binding.” Because Ehmann did not file the instant suit in

federal court until December 3, 2007, more than five years after the start of the

limitations period, his suit is untimely.

REVERSED AND RENDERED.



                                            2